United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-4345
                                    ___________

Harvey Hudspeth, Jr.; Estate of Staci    *
K. Hudspeth; Estate of Matthew Shane *
Hudspeth, a minor, by Harvey Hudspeth, *
his father, natural guardian and next    *
friend,                                  *
                                         * Appeal from the United States
              Appellants,                * District Court for the
                                         * Eastern District of Arkansas.
       v.                                *      [UNPUBLISHED]
                                         *
City of Sherwood, Arkansas;              *
Leonard Carver, III,                     *
                                         *
              Appellees.                 *
                                    ___________

                              Submitted: September 15, 2000

                                   Filed: November 13, 2000
                                    ___________

Before WOLLMAN, Chief Judge, LOKEN, and MURPHY, Circuit Judges.
                             ___________

PER CURIAM.

      After a June 1, 1995, altercation with a Sherwood, Arkansas, police officer, Staci
K. Hudspeth was charged with the misdemeanor offenses of third degree battery and
obstructing a governmental operation. During the criminal proceedings, her attorney
agreed, on Hudspeth’s behalf, that Hudspeth would forego a civil suit against the police
officer or the city in exchange for the termination of the proceedings. The city
dismissed the charges, and shortly thereafter Hudspeth died of brain cancer. Some
three years later, Hudspeth’s estate and survivors brought a civil action against the
police officer and the city and now appeal from the district court’s1 grant of summary
judgment in favor of the defendants based on the court’s conclusion that a valid release-
dismissal agreement barred the civil suit. See, e.g., Woods v. Rhodes, 994 F.2d 494,
502 (8th Cir. 1993). Having considered the record and the parties’ submissions, we are
satisfied that the court reached the correct result and conclude that a detailed opinion
would have no precedential value. Accordingly, the judgment is affirmed. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.

                                          -2-